 1

 2

 3

 4

 5                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 6                                        AT SEATTLE

 7    JENNY CHOW, et al.,

 8                                   Plaintiffs,            CASE NO. C19-0607-RSL

 9            v.
                                                            MINUTE ORDER
10    U.S. ATTORNEY GENERAL, et al.,

11                                   Defendants.

12

13          The following Minute Order is made at the direction of the Court, the Hon. Mary Alice

14   Theiler, United States Magistrate Judge:

15          Only one of two named plaintiffs in this action, Jenny Chow, submitted an application to

16   proceed in forma pauperis (IFP). The Court is unable to consider the IFP request without complete

17   and detailed information from both plaintiffs. Plaintiffs are directed to either pay the filing fee or

18   submit an IFP application on behalf of plaintiff Peter Chow. Plaintiffs must comply with the above

19   directive within twenty (20) days of the date of this Minute Order. Failure to comply may result

20   in denial of the pending application to proceed IFP and/or dismissal of this matter.

21          DATED this 7th day of May, 2019.

22                                          WILLIAM M. MCCOOL, Clerk

23                                            By:    s/ Sharita Tolliver
                                                      Deputy Clerk

     MINUTE ORDER
     PAGE - 1
